Citation Nr: 0720707	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  01-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for insomnia, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
December 1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2000 and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Insomnia did not have its onset during active service or 
result from disease or injury in service, nor is it due to an 
undiagnosed illness.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
insomnia, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and March 2004.  These letters advised the veteran of 
the information necessary to substantiate his claims and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  An April 2000 letter 
addressed the submission of evidence for claims involving 
Persian Gulf War undiagnosed illnesses.  A February 2007 
supplemental statement of the case and April 2007 rating 
decision notification letter informed the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated July 2000.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, personnel records, 
VA medical center records, and a VA examination report from 
November 2006.

In the June 2007 informal hearing presentation, the veteran's 
representative requested that the veteran's claim be remanded 
so that he may be scheduled for a VA examination.  According 
to the representative, the veteran failed to report to an 
October 2004 VA examination because the notification letter 
was sent to the wrong address.  VA medical center records 
reflect that the veteran called the Compensation and Pension 
Office later in October 2004, stating that the letter 
scheduling the examination was sent to the wrong address.  
Records also indicate that, when the program support 
assistant requested his new contact information so that a new 
examination could be scheduled, the veteran refused to 
provide the requested information and hung up on her.  A 
subsequent letter was sent to the wrong address as well.  

In this case, a remand to reschedule a VA examination is not 
warranted.  The Board points out that the duty to assist is 
not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).  This duty extends the veteran notifying VA when he 
changes his address so that he may receive VA correspondence.  
Moreover, the Board notes that VA subsequently received the 
veteran's contact information and the veteran reported to the 
November 2006 VA neurological disorders examination.  
However, he did not respond to subsequent attempts contact 
him in order to schedule a sleep study.  The Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case and will now turn to consideration of the veteran's 
claim on the merits.

Analysis

Generally, direct service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for direct 
service connection.  38 C.F.R. § 3.303(b).  Direct service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
prevail on the issue of direct service connection, there must 
be (1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Direct service connection may not be established in the case 
at hand, as the veteran's service medical records contain no 
evidence of an in-service disability.  Neither his November 
1996 enlistment examination and medical history reports nor 
his December 1997 separation examination and medical history 
reports reflect a history of insomnia.  Moreover, the 
veteran's service medical records do not indicate that he 
ever complained of or was treated for insomnia.  

In addition, the veteran's post-service medical records do 
not reflect evidence of insomnia that can be attributed to 
his military service.  They do show that the veteran has been 
treated for having difficulty sleeping, but the earliest 
evidence of a sleep problem appears in a December 1999 VA 
doctor's letter indicating the veteran had been seen for 
sleep deprivation for the past year.  This letter does not 
diagnose insomnia.  Furthermore, while this letter indicates 
the veteran had been treated for sleep deprivation for the 
past year, and while another VA doctor's letter states the 
veteran has been treated for problems sleeping since 1997, 
there are no supporting VA medical records documenting that 
the veteran's received treatment for a sleep disability in 
1997.  Therefore, in the absence of an in-service disability, 
direct service connection must be denied.

Even though a claim may fail on a direct basis, presumptive 
service connection may also be considered for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2006).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis. 

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 C.F.R. § 3.317(a)(2)(B).

Presumptive service connection is not warranted in this case, 
as the medical evidence of record does not establish the 
existence of a current disability that is due to an 
undiagnosed illness.  As noted above, while the veteran has 
sought treatment for insomnia, his medical records do not 
actually diagnose insomnia.  He was scheduled for a 
neurological examination in November 2006 in order to 
diagnose and determine the etiology of any current 
disability.  However, while he did attend the neurological 
examination, he did not respond to attempts to schedule a 
sleep study.  Consequently, the VA examiner was unable to 
diagnose a sleep disability and was not able to determine the 
etiology, or lack thereof, of any such disability.  Without 
evidence indicating that an attempt has been made to 
determine whether the veteran has a current disability can be 
attributed to any known etiology, service connection for 
insomnia as due to an undiagnosed illness must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for insomnia, to include as 
due to an undiagnosed illness, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


